Case 21-00094   Doc 47-1 Filed 05/12/21 Entered 05/12/21 10:54:52   Desc
                        Attachment Page 1 of 10
Case 21-00094   Doc 47-1 Filed 05/12/21 Entered 05/12/21 10:54:52   Desc
                        Attachment Page 2 of 10
Case 21-00094   Doc 47-1 Filed 05/12/21 Entered 05/12/21 10:54:52   Desc
                        Attachment Page 3 of 10
Case 21-00094   Doc 47-1 Filed 05/12/21 Entered 05/12/21 10:54:52   Desc
                        Attachment Page 4 of 10
Case 21-00094   Doc 47-1 Filed 05/12/21 Entered 05/12/21 10:54:52   Desc
                        Attachment Page 5 of 10
Case 21-00094   Doc 47-1 Filed 05/12/21 Entered 05/12/21 10:54:52   Desc
                        Attachment Page 6 of 10
Case 21-00094   Doc 47-1 Filed 05/12/21 Entered 05/12/21 10:54:52   Desc
                        Attachment Page 7 of 10
Case 21-00094   Doc 47-1 Filed 05/12/21 Entered 05/12/21 10:54:52   Desc
                        Attachment Page 8 of 10
Case 21-00094   Doc 47-1 Filed 05/12/21 Entered 05/12/21 10:54:52   Desc
                        Attachment Page 9 of 10
Case 21-00094   Doc 47-1 Filed 05/12/21 Entered 05/12/21 10:54:52   Desc
                       Attachment Page 10 of 10
